DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a differential pressure generation mechanism that generates differential pressure in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/151,244 in view of U.S. Patent 10,983,538 issued to Somani et al. (“Somani”).
This is a provisional nonstatutory double patenting rejection.

As for claim 1, Application No. 17/151,244 claims a mass flow controller comprising:
a pipe through which fluid to be subjected to flow rate control flows (Claims 1 and 2);
a differential pressure generation mechanism that is arranged in the pipe and that generates differential pressure between the fluid at an upstream side and the fluid at a downstream side (Claims 1 and 2);
a differential pressure sensor that measures differential pressure between first absolute pressure of the fluid at the upstream side of the differential pressure generation mechanism and second absolute pressure of the fluid at the downstream side of the differential pressure generation mechanism (Claims 1 and 2);
an absolute pressure sensor that measures the second absolute pressure (Claims 1 and 2); and
a flow rate calculator that calculates a flow rate of the fluid based on the differential pressure measured by the differential pressure sensor and the second absolute pressure measured by the absolute pressure sensor (Claims 1 and 2).
Application No. 17/151,244 does not claim a first valve, a second valve, a pressure controller, and a flow rate controller as recited.
However, Somani discloses
a first valve (312) that is provided in a pipe at the downstream side of a flow measurement device;
a second valve (308) that is provided in the pipe at the upstream side of the flow measurement device; and
a pressure controller (314) that controls a valve opening of the first valve (312) so that the second absolute pressure measured by the absolute pressure sensor has a constant value (col. 7, line 65 - col. 8, line 1);
a flow rate controller (316, 210) that controls a valve opening of the second valve (308) so that the value of the flow rate calculated by the flow rate calculator is equal to a flow rate setting value (col. 6, lines 28-34).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the mass flow controller of Application No. 17/151,244 to include the first valve, second valve, pressure controller and flow rate controller as disclosed by Somani in order to allow the mass flow controller to respond to a large reduction in flow rate (Somani: col. 4, lines 47-49).

As for claim 2, Application 17/151,244 as modified by Somani claims that the differential pressure generation mechanism is a laminar element (Claim 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,983,538 issued to Somani et al. (“Somani”) in view of U.S. patent 10,509,422 issued to Hirota et al. (“Hirota”) and U.S. Patent 11,073,846 issued to Lull et al. (“Lull”).

As for claim 1, Somani discloses a mass flow controller (Fig. 3) comprising:
a pipe (see Fig. 3) through which fluid to be subjected to flow rate control flows;
a flow measurement device (308);
a first valve (312) that is provided in the pipe at the downstream side of the flow measurement device;
a second valve (308) that is provided in the pipe at the upstream side of the flow measurement device;
an absolute pressure sensor (310) that measures the second absolute pressure (P2);
a pressure controller (314) that controls a valve opening of the first valve (312) so that the second absolute pressure measured by the absolute pressure sensor has a constant value (col. 7, line 65 - col. 8, line 1);
a flow rate controller (316, 210) that controls a valve opening of the second valve (308) so that the value of the flow rate is equal to a flow rate setting value (col. 6, lines 28-34).
	Somani does not disclose a differential pressure generation mechanism and a differential pressure sensor as recited.  Instead, Somani discloses a generic flow measurement module (308) to measure the flow through the mass flow controller (see Fig. 3). 
However, Hirota discloses a differential pressure generation mechanism (2a) that is arranged in a pipe and that generates differential pressure between a fluid at an upstream side and the fluid at a downstream side;
a differential pressure sensor (col. 7, lines 22-28) that measures differential pressure between first absolute pressure of the fluid at the upstream side of the differential pressure generation mechanism and second absolute pressure of the fluid at the downstream side of the differential pressure generation mechanism. Hirota discloses that the differential pressure generation mechanism and the differential pressure sensor are parts of a device that measures flow through a mass flow controller (Abstract). 
Because Somani and Hirota both disclose devices for measuring a flow through a mass flow controller, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the device of Hirota for the device of Somani to achieve the predictable result of measuring the flow through a mass flow controller.
Somani as modified by Hirota does not disclose a flow rate calculator as recited.
However, Lull discloses a flow rate calculator (45) that calculates a flow rate of the fluid based on the differential pressure measured by the differential pressure sensor and the second absolute pressure measured by the absolute pressure sensor (col. 2, lines 22-31; col. 5, lines 21-25; col. 5, lines 38-40 and col. 5, lines 52-56).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the mass flow controller of Somani and Hirota to include the flow rate calculator as disclosed by Lull in order to provide better accuracy in situations when the pressure difference between the upstream and downstream locations is small (Lull: col. 5, lines 21-25 and col. 5, lines 52-56).

As for claim 2, Somani as modified by Hirota and Lull discloses that the differential pressure generation mechanism is a laminar element (Hirota: 2a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10,545,514 issued to Yasuda et al. (“Yasuda”) is cited for all that it discloses including a mass flow controller that measures and controls both pressure and flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853